                                                                            Fr ^0
                                                                U.S. DISTRICT COURI
                IN THE UNITED STATES DISTRICT COURT FO^AVAMMAH Oi V.
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION                2l!2Q           PH 3- I I

 MONICA WILLIAMS,
                                                                    SO. Db IT uf 6A.
        Plaintiff,

 V.                                                 CASE NO. CV418-198


 HOUSING AUTHORITY OF SAVANNAH,

        Defendant.




                                  ORDER


      Before the Court is Defendant Housing Authority of Savannah's

("HAS") Motion for Summary Judgment. (Doc. 12.) For the following

reasons, Defendant's motion is GRANTED. As a result. Plaintiff's

claims are DISMISSED. The Clerk of Court is DIRECTED to close this


case.



                                  BACKGROUND


        Plaintiff   Monica    Williams    is    a    female   who      was    formerly

employed as an Assistant Asset Manager for Defendant from June

2017 to February 2018.^ (Doc. 24, Attach. 1 at 2.) During this time

period. Plaintiff helped manage several of Defendant's properties,

including    the    River    Pointe   I   and   River     Pointe       II    apartment

complexes. (Id. at 2.) The            River Pointe properties are former



^ Because the Court is considering Defendant's Motion for Summary
Judgment, the Court will consider the facts in the light most
favorable to Plaintiff. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587-88, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d
538 (1986).
